— In a dental malpractice action, defendant appeals from an order of the Supreme Court, Suffolk County, dated June 9, 1978, which (1) granted *612plaintiffs’ motion to vacate the dismissal of the action and (2) directed him to appear for a continuance of his examination before trial. Order affirmed, without costs or disbursements, on condition that plaintiffs’ attorney personally pay the sum of $500 to the defendant within 20 days after service upon plaintiffs’ attorney of a copy of the order made hereon, together with notice of entry thereof. In the event such condition is not complied with, then order reversed, on the law, with $50 costs and disbursements, and motion denied. Since it appears from respondents’ brief that the examination before trial of defendant has now been completed, there is no reason why this case should not move expeditiously to trial. Hopkins, J. P., Damiani, Titone and Suozzi, JJ., concur.